Citation Nr: 9930220	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  98-11 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for right knee 
disability, including degenerative joint disease, currently 
evaluated 10 percent disabling.

2.  Entitlement to an increased rating for left knee 
disability, including degenerative joint disease, currently 
evaluated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association of the U.S.A.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active air service from July 1959 to 
September 1979.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
New Orleans Regional Office (RO) May 1998 rating decision 
which denied ratings in excess of the 10 percent rating 
assigned each of his service-connected right and left knee 
disabilities.


REMAND

The Board finds the veteran's increased rating claims are 
well grounded as they are capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  This finding is based 
on his assertion that the service-connected right and left 
knee disabilities have increased in severity.  Proscelle v. 
Derwinski, 1 Vet. App. 629 (1992).  If a claim is well 
grounded, VA has a duty to assist in the development of facts 
pertinent to his claim, see 38 U.S.C.A. § 5107(b), which 
includes a thorough contemporaneous VA examination.  Hyder v. 
Derwinski, 1 Vet. App. 221 (1991).

Most recent VA orthopedic examination was performed in 
December 1997.  Although the examiner described the nature of 
the veteran's subjective symptoms relative to his knees 
(including daily pain and occasional swelling), and recorded 
objective manifestations associated with each disability 
(including reduced range of motion and findings of 
degenerative joint disease), the examination report does not 
adequately address the extent of any functional impairment, 
including during flare-ups of symptoms in relation to 
objective manifestations of each disability.  Thus, re-
examination of the veteran's knee disabilities is warranted 
in compliance with all applicable sections of 38 C.F.R. Part 
4, particularly §§ 4.40, 4.45, 4.59, as well as DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

At a September 1998 RO hearing and July 1999 Travel Board 
hearing, the veteran testified that impairment of the 
service-connected knee disabilities had increased in severity 
since the disabilities were last examined by VA in December 
1997.  In addition to the continuing symptoms of pain and 
swelling, he reported crepitus, instability, locking and 
giving way, and inability to squat or walk for prolonged 
periods.  At the aforementioned hearings, his spouse 
testified that he experienced severe knee pain after he 
returned home from work, requiring him to sit down and relax 
for a period of time.  At the hearing in July 1999, the 
veteran testified that he recently began to wear knee braces 
to alleviate the pain and provide him greater support for the 
knees; he was not wearing knee braces at the time of the 
December 1997 VA orthopedic examination, or at the time of 
the September 1998 RO hearing.  This suggests that each 
disability may indeed have increased in severity recently.

Overall, the evidence indicates that the impairment 
associated with the veteran's service-connected right and 
left knee disabilities is greater than when the disabilities 
were last examined by VA in 1997.  When a veteran claims that 
a disability is worse than when originally rated, and the 
available evidence is inadequate to evaluate the current 
state of the condition, VA must provide a new examination.  
Olsen v. Principi, 3 Vet. App. 480 (1992).  Thus, the Board 
concludes that a thorough, contemporaneous evaluation of the 
service-connected right and left knee disabilities is now 
warranted.  Green v. Derwinski, 1 Vet. App. 121 (1991).

In view of the foregoing, the case is REMANDED for the 
following development:

1.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
for his service-connected knee 
disabilities since December 1997.  After 
any necessary authorizations are 
obtained from the veteran, copies of all 
relevant VA or private reports of 
treatment should be obtained and added 
to the claims folder.

2.  The veteran should again be 
afforded a VA orthopedic examination to 
determine the nature and severity of 
all disabilities associated with each 
knee.  The examination report should 
include a description of pertinent 
symptoms and clinical findings, and an 
assessment of the functional impairment 
resulting therefrom.  The claims folder 
must be provided the examiner for 
review in conjunction with the 
examination.  Any knee pathology 
present should be discussed, and all 
appropriate testing conducted.  The 
examiner should elicit all of the 
veteran's subjective complaints 
concerning his bilateral knee 
disabilities and provide an opinion as 
to whether there is adequate pathology 
present to support each of his 
subjective complaints of pain.  The 
examiner should comment on the severity 
of these manifestations on the 
veteran's ability to function in the 
employment arena.  The examiner should 
also comment on whether there are other 
objective indications of the extent of 
the veteran's pain, such as visible 
manifestations on movement of the knees 
and functional impairment due to pain. 

3.  The RO review of the veteran's 
claims should include in its 
readjudication of the evidence 
consideration of 38 C.F.R. §§ 4.40, 4.45 
and 4.59, and should specifically 
document consideration of 38 C.F.R. 
§ 3.321(b)(1) (1999).  See Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996) (the 
Board is precluded from assigning an 
extraschedular rating in the first 
instance).

4.  The RO should carefully review the 
examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for further 
review.  The veteran has the right to submit additional 
evidence and argument on the matter remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


